Citation Nr: 0411978	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than February 26, 
2001 for a grant of service connection for a low back 
disability, classified as L1 compression fracture with lumbar 
spine degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from October 1943 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which assigned 
February 26, 2001 as the effective date for a grant of 
service connection for a low back disability, classified as 
L1 compression fracture with lumbar spine degenerative 
changes.  Appellant subsequently expressed disagreement with 
a December 2002 rating decision, which granted secondary 
service connection and assigned a noncompensable evaluation 
for traumatic arthritis of the left ankle; and a July 2003 
rating decision increased the evaluation from noncompensable 
to 10 percent, effective March 19, 2003, and then to 20 
percent, effective June 22, 2003.  Although a July 2003 
Statement of the Case was provided appellant on said left 
ankle disability rating issue, since he did not subsequently 
file a Substantive Appeal on said issue, that issue is not 
perfected and currently before the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2003).  

A November 2003 Travel Board hearing was held before the 
undersigned Board Member on the earlier effective date issue 
on appeal.  


FINDINGS OF FACT
 
1.  Appellant submitted a written communication expressing an 
intent to apply for service connection for a low back 
disability that was received by a VA Regional Office on 
January 18, 1960.

2.  After appellant filed the January 18, 1960 claim with VA, 
VA appears to have mailed a January 21, 1960 response letter 
to appellant, requesting that he complete and return a formal 
VA claim form.  A formal VA claim form was not completed and 
returned by appellant.  However, the VA's January 21, 1960 
response letter was incorrectly addressed; and appellant 
under oath has testified that he did not receive the letter 
in question.

3.  The presumption of regularity has been rebutted as to 
whether said January 21, 1960 VA response letter was properly 
mailed by the VA Regional Office and actually delivered by 
the Postal Service to appellant's last known address.  

4.  Appellant filed another claim for entitlement to service 
connection for a low back disability that was received by a 
VA Regional Office on February 26, 2001.  Private medical 
records dated in the 1950's were submitted, which included 
radiographic evidence of an old compression fracture at L1 
with lumbosacral disc space narrowing and a contemporaneous 
medical history provided by appellant, a physician, relating 
his back disability to an in-service fall.  

5.  The VA Regional Office assigned February 26, 2001 as the 
effective date for a grant of service connection for a low 
back disability, classified as L1 compression fracture with 
lumbar spine degenerative changes.  


CONCLUSION OF LAW

The criteria for an effective date of January 18, 1960, but 
no earlier, for a grant of service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 5110, 5107 (West 
2002); 38 C.F.R. § 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant contends, in essence, that he is entitled to an 
effective date earlier than February 26, 2001 for a grant of 
service connection for a low back disability.  Specifically, 
he maintains that the grant should be back to January 1960, 
when he initially filed a claim with VA for said disability.  
Appellant asserts that he never received any response from VA 
regarding that claim until he filed another claim in 1990.  
It is also asserted that VA appears to have sent a January 
1960 written response letter incorrectly addressed, which 
would therefore explain why he did not receive it.  In light 
of the Board's allowance herein of appellant's claim for an 
earlier effective date for a grant of service connection for 
a low back disability, back to the date he filed a claim in 
January 1960, no further evidentiary development is 
necessary.  

Except as otherwise provided, the effective date of an... award 
of compensation based on an original claim,... will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. 
§ 3.400.

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2)(i), 
the effective date of an award of direct service connection 
shall be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  In 
pertinent part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.  Parenthetically, 
since appellant concedes that with respect to the back 
service connection issue, he filed an initial claim for VA 
disability benefits in 1960, years after service separation, 
38 C.F.R. § 3.400(b)(2)(i) and (ii) do not appear relevant 
with respect to the earlier effective date appellate issue.

The evidentiary record reveals that in a January 15, 1960 
letter to the Chief Medical Officer at a VA Regional Office, 
received on January 18, 1960, appellant requested assistance 
in filing a claim for a back disability.  In said letter, 
appellant alleged that the back disability was incurred 
during service in the Fall of 1944, when as a physician with 
a medical battalion, he accidentally fell during nighttime 
into a deep hole that was a garbage pit, sustaining back 
pain.  In that letter, appellant stated that another 
physician serving with him at the time recalled the incident; 
that after service, appellant experienced a great deal of low 
back pain and a lumbar vertebral compression fracture was 
detected; and that since about 1958, his back had been less 
troublesome and that "my only purpose in writing you at the 
present time is to determine how I can record the fact of my 
injury so that if in the future I should be incapacitated 
because of it I could have all of the above facts attested 
to."  Said letter listed appellant's street address number 
as 124 in its letterhead.  Appellant has also submitted 
copies of other letters from individuals dated in the 1950's, 
listing his street address number as 124.

In response to said letter, the VA Clinic Director sent 
appellant a January 21, 1960 letter, stating that he had 
received appellant's January 15, 1960 letter regarding a back 
condition; that enclosed was VA Form 21-526 entitled 
"Veteran's Application for Compensation or Pension" for 
appellant to complete and return to that office in order to 
file for service connection for said disability; and that if 
any assistance was desired concerning completion of the 
application, appellant could contact a local post service 
officer or an Adjudication Officer at that office.  However, 
said letter listed appellant's street address number as 127 
rather than the correct 124 address number.  

A formal VA claim form was not completed and returned by 
appellant.  The claims folders do not currently include any 
envelope returned to VA containing said January 21, 1960 VA 
letter or notation that such letter had not been delivered to 
appellant.  Additionally, it does not appear from the record 
that appellant inquired as to the status of said claim prior 
to February 26, 2001 (although in 1990, he apparently 
requested his service medical records).  

A question for resolution is whether or not appellant's 
January 15, 1960 letter constitutes a "claim" for service 
connection for a low back disability.  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  See 38 C.F.R. § 3.1(p) (2003).  "Date of receipt" 
generally means the date on which a claim, information, or 
evidence was received by VA.  See 38 C.F.R. § 3.1(r) (2003).  
A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 C.F.R. § 3.151(a) (2003).  
Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the 
Department of Veterans Affairs, the appropriate application 
form will be furnished.  See 38 C.F.R. § 3.150(a) (2003).  
Appellant's January 15, 1960 letter, received January 18, 
1960 by the VA Regional Office, appears to constitute a 
"claim" for service connection for a low back disability, 
in accordance with 38 C.F.R. § 3.1(p) and (r).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  In pertinent part, where evidence requested in 
connection with an original claim... is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  See 38 C.F.R. § 3.158 (2003).  A critical point in 
controversy involves whether after appellant filed his 
January 18, 1960 claim in question, he received notice by VA 
of the steps he should undertake with respect to said claim 
(including the need to complete a formal VA Form 21-526).  If 
in fact he did receive such notice from VA, then his January 
18, 1960 claim could be considered abandoned by appellant's 
failure to provide the requested evidence.  On the other 
hand, if he did not receive such notice from VA, then his 
January 18, 1960 claim could be considered a "pending", 
rather than an "abandoned", claim.  

The negative evidence includes the fact that the claims 
folders do not currently include any envelope returned to VA 
containing said January 21, 1960 VA response letter or 
notation that such letter had not been delivered to 
appellant.  Additionally, it does not appear from the record 
that appellant inquired as to the status of said claim prior 
to February 26, 2001 (the effective date the RO assigned for 
the grant of service connection for a low back disability, 
based on date of receipt of "reopened" claim).  Presumably, 
the RO may have determined in 1960 that appellant's failure 
to respond to the January 21, 1960 VA letter indicated an 
intent to abandon his claim.  

However, the positive evidence includes the fact that after 
appellant had filed the January 18, 1960 claim with VA, VA 
appears to have mailed a response letter to appellant listing 
the wrong address.  Appellant under oath has testified at the 
Board hearing, at T.3,6, that he did not receive the letter 
in question.  He testified that "[b]ut I didn't receive any 
response.  I didn't realize that he had answered me but as 
far as I was concerned my letter had gone in the waste 
basket."  "I did not receive any response, so I felt it was 
a dead end."  Parenthetically, appellant has not alleged 
that he ever intended to abandon the January 18, 1960 claim.  
Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  See 38 C.F.R. § 3.1(q) 
(2003).  It is clear that the January 21, 1960 VA response 
letter in question was not correctly addressed and, 
therefore, a reasonable inference is that it was actually 
delivered by the Postal Service to the wrong address and 
appellant never received it.  

In Woods v. Gober, 14 Vet. App. 214, 220 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[t]here is a presumption of regularity that the Secretary 
properly discharged his official duties by mailing a copy of 
a VA decision to the last known address of the appellant and 
the appellant's representative, if any, on the date that the 
decision was issued....  The appellant may rebut that 
presumption by submitting [']clear evidence to the effect 
that [VA's] regular mailing practices are not regular or that 
they were not followed.[']"  

In the instant case, appellant is competent to testify that 
he did not actually receive the January 21, 1960 VA letter.  
Additionally, he has submitted clear evidence that VA failed 
to properly address that January 21, 1960 letter.  If the 
Postal Service had delivered that letter to the incorrect 
address as listed thereon, the likelihood that appellant 
would have ever received said letter is remote at best.  The 
Board therefore concludes that the presumption of regularity 
has been rebutted as to whether said January 21, 1960 VA 
response letter was properly mailed by the Regional Office 
and actually delivered by the Postal Service to appellant's 
last known address.  Consequently, appellant's January 15, 
1960 letter, received January 18, 1960 by the VA Regional 
Office, appears to constitute a "pending", not an 
"abandoned", claim for service connection for a low back 
disability.  

A remaining question for resolution is whether the date 
entitlement arose preceded the date of receipt of the January 
18, 1960 pending claim.  

Although the available service medical records, including a 
February 1946 service separation examination report, are 
negative for any complaints, findings, or diagnoses 
pertaining to a back disability, a February 1996 service 
department document indicates that his records might have 
been destroyed in the infamous fire at the records storage 
facility in the 1970's.  Significantly, a December 1955 
private clinical record noted that appellant had lumbosacral 
osteoarthritic changes and twelfth thoracic or first lumbar 
vertebral height narrowing, possibly a compression fracture; 
and that according to appellant, the only accident he had had 
was in 1942 when he fell into a ditch about 6 feet deep, 
causing pain and discomfort.  Furthermore, a December 1955 x-
ray was interpreted as showing an old, minimal compression 
fracture at L1 with lumbosacral disc space narrowing; and 
that a comparison of this x-ray with a November 1951 x-ray 
had revealed no change in appearance of the L1 vertebra.  A 
July 2000 private clinical record reported that he had 
undergone lumbar discectomy in the 1970's with subsequent 
laminectomies.  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  

With respect to the service connection appellate issue, 
appellant has in effect opined, as a physician, that his low 
back disability was related to an in-service fall.  Appellant 
as a physician is qualified to offer medical opinion as to 
the etiology of the claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  An L1 vertebral 
compression fracture with other low back spinal pathology was 
initially medically shown in the 1950's.  Although the date 
entitlement arose preceded the date of receipt of the 
appellant's January 18, 1960 claim, the January 18, 1960 date 
of receipt of claim controls (since under the provisions of 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2)(i), as 
applicable to this case, the effective date of an award of 
direct service connection shall be date of receipt of claim, 
or date entitlement arose, whichever is later).  Thus, an 
earlier effective date of January 18, 1960, but not earlier, 
for a grant of service connection for a low back disability 
is warranted.

Finally, it is noted parenthetically, that this decision 
grants an earlier effective date for the award of SERVICE 
CONNECTION.  The question of the appropriate disability 
rating is now a matter for initial RO review.  
Dissatisfaction with any rating assigned would be the subject 
of a separate claim once the rating is assigned by the RO.


ORDER

An earlier effective date of January 18, 1960 for a grant of 
service connection for a low back disability is granted.  The 
appeal is allowed to the extent indicated.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



